Citation Nr: 0213971	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-03 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated at 10 percent.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated at 10 percent.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
bilateral knee disability.

4.  Entitlement to service connection for depression as 
secondary to the service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2000 and June 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).

The Board observes that the veteran raised the issues of 
entitlement to service connection for hip and foot 
disabilities, as secondary to the service-connected bilateral 
knee disability, in a statement received by the RO in October 
2000.  As these claims have not been prepared for appellate 
review, they are referred to the RO for development and 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right knee disability is productive of 
moderate impairment, including loss of range of motion and 
functional loss.

3.  The veteran's left knee disability is productive of 
moderate impairment, including loss of range of motion and 
functional loss.

4.  The preponderance of the evidence shows that the 
veteran's low back disability is not related to her period of 
active service or to a service-connected disability.

5.  The preponderance of the evidence shows that the 
veteran's depression is not causally related to her service-
connected bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a right knee 
disability have been met.  38 U.S.C.A. § 1155, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5014 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The criteria for a 20 percent evaluation for a left knee 
disability have been met.  38 U.S.C.A. § 1155, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5014 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

3.  A low back disability was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of a disability of service origin.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  Depression is not proximately due to or the result of a 
disability of service origin.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate her claims by 
means of the discussions in the rating decisions issued in 
May 2000 and June 2001, as well as December 2000 and 
September 2001 Statements of the Case.

In the rating decisions, the veteran was informed of the 
basis for the denial of her claims and that she needed to 
submit evidence that her knees had undergone an increase in 
disability and that her low back disability and depression 
met the criteria for service connection.  In the Statements 
of the Case, the RO notified the veteran of all regulations 
pertinent to her claims, informed her of the reasons for the 
denials, and provided her with additional opportunities to 
present evidence and argument in support of her claims.  
Therefore, the Board finds that the rating decisions, 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO provided 
the veteran with VA medical examinations and opinions, and 
considered numerous private treatment records that were 
submitted by the veteran.  Therefore, the Board finds that 
the RO has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

I. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The record shows that the RO granted service connection for 
arthralgia of the knees in an August 1978 rating decision and 
assigned each knee a 10 percent evaluation effective from 
June 1978.  Subsequent rating decisions have confirmed and 
continued these evaluations.

In relation to the current appeal, in a November 1999 letter, 
Wayne M. Gunckle, D.O. wrote that the veteran had significant 
chondromalacia of the patellae, right worse than left.  
January 2000 surgical records from Dr. Gunckle show that the 
veteran underwent surgery of the right knee consisting of 
arthroscopy, partial synovectomy, and chondroplasty of the 
patellofemoral joint and lateral tibial plateau.  
Postoperative diagnoses were chondromalacia of the patella 
and lateral compartment, and abundant synovitis.  

In March 2000, the veteran underwent surgery of the left 
knee, consisting of arthroscopic lateral retinacular release, 
and chondroplasty of the patella and lateral femoral condyle.  
Postoperative diagnoses were lateral patellar subluxation, 
and chondromalacia of the patella and lateral femoral 
condyle.

At a February 2000 VA examination, the veteran reported the 
recent surgery of her right knee.  She complained of swelling 
and soreness, and limited motion with pain.  She also 
complained of constant left knee pain.  The examiner observed 
that the veteran walked with a limp and forward list of her 
trunk.  Right knee examination revealed genu recurvatum with 
pain on palpation.  Swelling, effusion, and tenderness over 
the patella were present.  Range of motion was to 45 degrees 
actively and to 60 degrees passively.  McMurray and Drawer 
testing were negative.

Left knee examination found recurvatum and pain on palpation 
of the patella.  No effusion, crepitation, or instability was 
present.  Range of motion was to 45 degrees actively and to 
65 degrees passively.  The x-ray reports showed mild 
arthritis of the patellofemoral joints of both knees.  The 
veteran was diagnosed with status post, arthroscopic surgery 
right knee, with degenerative arthritis of both knees.

Physical therapy records from Complete Rehabilitation include 
an initial evaluation in February 2000 for status post right 
knee surgery.  The clinical plan was to increase motion and 
strength, and to decrease pain, swelling, and tenderness.  
The veteran's status at discharge in March 2000 was described 
as intermittent pain, flexion to 92 to 97 degrees, full 
extension, and muscle strength of 4/5.  

The veteran reentered therapy in May 2000 for status post 
left knee surgery.  She presented with pain and limitation of 
motion that affected her daily activities.  In June 2000, the 
veteran had flexion to 95 degrees on the left and to 90 
degrees on the right.  She lacked 2 degrees of extension on 
the left, and 5 degrees on the right.  

A June 2000 report from Bi-County Orthopedic Surgeons noted 
that the veteran's knees were not examined but assessed her 
with knee arthritis.  A letter from Bay Nursing dated July 
2000 stated that the veteran received physical therapy for 
her right knee following surgery from January to February 
2000.  She then had physical therapy following her left knee 
surgery from March to April 2000.  After each period, she was 
discharged to outpatient therapy.

A January 2001 letter from Dr. Gunckle stated that the 
veteran had significant chondromalacia of both patellae and 
patella-femoral mechanism pain.  She recently had Synvisc in 
the right knee and planned to have it in the left as well.  
She continued to use non-steroidals and analgesics.  Dr. 
Gunckle opined that the veteran's knees had worsened 
significantly and that she had persistent chronic pain.  She 
was disabled from climbing, kneeling, squatting, and walking 
any distance.

A February 2001 report from Complete Rehabilitation contained 
an evaluation of the range of motion of the veteran's knees.  
With the veteran positioned in prone, she had 80 degrees of 
flexion for both knees and lacked 10 degrees of extension for 
both knees.  With the veteran positioned in supine with 
combined hip flexion, she had 90 degrees of flexion and 
lacked 10 degrees of extension.

A March 2001 report from Metropolitan Orthopaedic Associates 
stated that the veteran had valgus knees with spurs of the 
lateral side of the patella and a small spur of the right 
knee at the lateral aspect of the joint line.  The veteran 
had significant arthritis of the right knee.  She was given 
an injection of Cortisone and anti-inflammatories.  

At a November 2001 VA examination, the veteran reported that 
she could not stand or bend over due to constant knee pain.  
Her sleep was disturbed by pain and she used a cane for 
walking.  Physical examination found that the knees were kept 
slightly straight and that the veteran took small steps to 
move forward.  She had a tendency to fall when trying to 
walk.  Alignment of the knees was normal and no effusion was 
present.  Mild valgus was observed.  The patellar position 
was normal and compression and translation were painful on 
both sides.  The joint line was nontender and ligaments were 
stable.  McMurray and Drawer tests were negative.  Range of 
motion was recorded as 0 to 60 degrees with reluctance to 
move the knees.  The quadriceps muscle tone was moderate.  
The x-ray reports showed patellofemoral arthritis and 
degenerative changes in the lateral compartments.  The 
veteran was diagnosed with status post arthroscopic surgery 
of both knees with patellofemoral and knee joint degenerative 
arthritis.  

In a January 2002 letter, Dr. Gunckle wrote that the veteran 
had chronic knee pain and had lost significant range of 
motion and muscle strength.  She had lost the last 30 degrees 
of flexion bilaterally, and she lacked active extension of 15 
and 20 degrees.  Passively, she lacked extension of 5 degrees 
on the right and 10 degrees on the left.  She had problems 
walking stairs and prolonged standing or walking.  She used 
chronic non-steroidals and Vioxx.

In a March 2002 letter, Dr. Gunckle added that there was a 
strong possibility that the veteran would need total knee 
replacements in the future.  The working diagnosis was 
identified as rather significant patella-femoral 
osteoarthritis, bilateral knees.  In another letter later 
that month, Dr. Gunckle wrote that the veteran had 
significant increase in disability since he had initially 
treated her.  He suggested that the veteran be fitted with 
bilateral patella tracking soft knee orthoses.

In a May 2002 letter, Dr. Gunckle wrote that the veteran had 
significant clinical worsening of her knees since he had 
first seen her in April 1999.  She required nonsteroidals and 
narcotics on a regular basis and would need more surgery in 
the future.  She was limited in activities of daily living 
such as walking stairs, lifting, kneeling, squatting, and 
prolonged walking.  The veteran had a significant loss of 
range of motion.  She had recently fallen due to her knee 
giving out and had fractured her left hand.

The veteran's bilateral knee disabilities have been assigned 
10 percent evaluations pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5014 (2001), pertaining to osteomalacia.  
This condition is rated on limitation of motion of the 
affected part, as is degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved.  
In the absence of limitation of motion, a 10 percent 
evaluation is assigned for x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation is warranted for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II (2001).  When flexion is limited to 45 degrees, a 10 
percent rating is assignable.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  A 30 
percent rating may be assigned when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).  When extension is limited to 10 degrees, a 10 
percent rating may be assigned.  When extension is limited to 
15 degrees, a 20 percent evaluation is assignable.  A 30 
evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2001).  

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2001) must also be considered.  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9-
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In addition, a 10 percent evaluation may be assigned for 
other impairment of the knee, including recurrent subluxation 
or lateral instability, which is slight.  When moderate, a 20 
percent evaluation may be assigned.  A 30 percent evaluation 
is warranted for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).

Applying the above criteria to the facts of this case, the 
Board finds that a 20 percent evaluation for each knee is 
warranted.  While the Board recognizes that many of the 
specific range of motion measurements documented in this case 
do not support an evaluation in excess of 10 percent, the 
Board finds that the veteran's overall disability picture is 
most accurately characterized as moderate.  Therefore, a 20 
percent disability evaluation for each knee is warranted.  

In making this finding, the Board relies upon the ongoing 
treatment reports of Dr. Gunckle which show that the 
veteran's knee disabilities have resulted in chronic pain and 
an ongoing functional loss of the activities of daily living.  
The veteran's pain and functional impairment are well 
documented by the VA examinations, the radiology reports, and 
the surgical and medical reports.  

Nevertheless, the Board finds that the veteran is entitled to 
no more than a 20 percent evaluation for each knee.  The 
award of a 20 percent evaluation takes into account the 
functional impairment caused by the knee pain and the 
limitation of motion.  A higher evaluation would require 
objective evidence of greater loss of motion and function.  
Accordingly, a 20 percent evaluation is assigned for each 
knee and, to that extent, the appeal is granted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  There 
has been no showing in the present case that the veteran's 
bilateral knee disorder has caused marked interference with 
her employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  The record shows that the 
veteran is employed full time in a sedentary occupation.  
Accordingly, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


II. Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2001).

In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation. The term "disability" as used in 38 U.S.C.A. § 
1110 (West 1991), refers to impairment of earning capacity, 
and such definition mandates that any additional impairment 
of earning capacity resulting from a service-connected 
disability, regardless whether the additional impairment is 
itself a separate disease or injury caused by the service- 
connected disability, shall be compensated.  Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).

A. Low Back

The veteran alleges that her low back disability is due to an 
injury sustained in service or, in the alternative, is due to 
her service-connected bilateral knee disability.  Service 
medical records show that the veteran complained of low back 
pain in May and July 1976.  On those occasions, she reported 
a recent car accident.  Physical examination and the x-ray 
report were negative, and the veteran was assessed with acute 
muscle pain.  The remainder of the service medical records 
reflect extensive treatment for chondromalacia of the knees, 
but no further findings related to the back.

At a July 1978 VA examination, the examiner observed mild 
kyphosis and mild muscle spasm of the spine.  The examiner 
noted that the veteran had back pain and that she had a 
history of a car accident in service.  At a December 1989 VA 
examination, a CT scan of the lumbar spine showed a slight 
annular bulge.  The examiner commented that the veteran was 
markedly obese and that there was no causal connection 
between her service-connected knees and her low back.

A private MRI of the lumbar spine performed in July 1999 
found degenerative dehydration and bulging of the discs at 
L4-L5 and L5-S1, narrowing of the interspace at L5-S1, and 
suggestion of a small central right disc herniation at L4-L5.  
In a November 1999 letter, Dr. Gunckle wrote that he believed 
that the veteran's back problems were due to injuries that 
she sustained in service.  Specifically, she slid down 
telephone poles on several occasions and landed with full 
weight on both feet.  He opined that the veteran's level of 
disc degeneration was extremely unusual at her age; however, 
it was consistent with the significant injuries that she had 
reported.

At a February 2000 VA examination, the veteran reported that 
low back pain began in service after she slid down telephone 
poles on several occasions.  She reported no other injury to 
her back.  Physical examination observed pain with limited 
motion, and positive straight leg raising at 45 degrees.  The 
x-ray reports of the lumbosacral spine showed degenerative 
disc disease at L4-L5 and L5-S1.  The examiner opined that 
the veteran's low back disability was independent of, and had 
no likely relationship to, her service-connected bilateral 
knee disability.

The veteran received physical therapy for her low back pain 
at Complete Rehabilitation from May to June 2000.  A June 
2000 letter from an exercise physiologist at Complete 
Rehabilitation stated that the veteran had reported low back 
pain since falling down a telephone pole in the military.  
The physiologist believed that such a fall would cause impact 
of the knees and low back.  In addition, the knee pain, knee 
surgeries, and altered gait pattern placed added strain on 
the low back.  He opined that the veteran's low back 
disability was due to the impact injury and the compensatory 
movements due to the knee problems.

A June 2000 letter from a physical therapist at Complete 
Rehabilitation stated that the veteran's low back disability 
was exacerbated by the additional stress caused by her 
bilateral knee disability.  The veteran's inability to fully 
bend the knees, muscle weakness, and pain resulted in 
alteration of normal biomechanics that caused increased 
stress to the back.

In a June 2000 report from Bi-County Orthopedic Surgeons, the 
physician noted that the veteran reported that she had fallen 
and injured her back in service.  The physician performed a 
physical evaluation and reviewed the previous MRI report.  He 
assessed the veteran with severe low back pain secondary to 
post-traumatic degenerative disc and opined that it seemed to 
be related to the in-service injury.

A March 2001 report from Metropolitan Orthopaedic Associates 
noted that the veteran had injections into her back for pain 
in the right lower lumbar spine.  At a November 2001 VA 
examination, the veteran reported that pain in her knees had 
been affecting her back for the past 2 to 3 years.  She 
reported that she had some back pain in the military and 
believed that it may have been due to falling from telephone 
pole falls.  She was not treated for her back in service and 
recently had the MRI performed when she started to have back 
pain.

Physical examination found painful and limited motion and the 
x-ray report showed degenerative disc disease at L4-L5 and 
L5-S1.  The examiner opined that the veteran's back 
disability was due to degenerative disc disease and that it 
had no relationship to the arthritis or pain of the knees.  
In short, there was no indication of aggravation of the back 
condition due to the service-connected bilateral knee 
condition.

In a March 2002 letter, Dr. Gunckle wrote that the antalgic 
gait caused by the veteran's knees had a causal relationship 
to her low back condition.  In a May 2002 letter, Dr. Gunckle 
related that the veteran's back condition had worsened since 
he had first seen her in April 1999.  He related the 
veteran's back condition to her significant antalgic gait and 
to the disc degeneration.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for a low back disability, either on a direct or secondary 
basis.  While the veteran has claimed that she injured her 
back falling down telephone poles in service, no such 
injuries are recorded in the service medical records.  
Rather, the service medical records show an acute muscle 
strain due to a reported car accident.  The separation 
examination identified no abnormality of the back.  In 
addition, the record shows no continuity or chronicity of 
symptoms following the veteran's discharge from active 
service.  Rather, the veteran did not seek treatment for back 
pain until the July 1999 MRI was performed.

The Board recognizes that Dr. Gunckle, the physician at Bi-
County Orthopedic Surgeons, and the exercise physiologist 
opined that the veteran's low back disability was related to 
her in-service injury.  However, they all relied solely upon 
the veteran's history of the injury and the opinions were not 
based upon the available clinical records.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).

Likewise, the Board finds that the opinions of the three VA 
examiners outweigh those of Dr. Gunckle and the physical 
therapist as to whether the veteran's low back disability is 
caused or aggravated by her bilateral knee disability.  The 
opinions of the VA examiners were made independently, over a 
period of time, and upon a review of the medical records.  
The record contains substantial evidence that the veteran's 
low back disability is due to degenerative disc disease and 
is independent of her bilateral knee disability.  
Accordingly, service connection on both a direct and a 
secondary basis is denied.

B. Depression

The veteran alleges that her depression is due to her 
service-connected bilateral knee disability.  In April 1999, 
the veteran underwent a psychosocial assessment by Elaine M. 
Tripi, Ph.D.  At that time, the veteran reported constant, 
severe pain of the knees and back pain due to not walking 
properly.  The veteran was 5'4'' inches in height and weighed 
approximately 250 pounds.  She reported that she had 
developed depression due to her chronic pain.  She felt 
fatigued and had lost interest in activities.  The pain 
limited her ability to perform household chores and the pain 
and depression caused difficulty at work.  The veteran 
described episodes of anxiety and suicidal ideation.  She 
appeared depressed and anxious and was diagnosed with 
adjustment disorder with mixed anxiety and depressed mood.  
Dr. Tripi opined that, as a result of chronic pain, weight 
gain, and the inability to perform usual activities, the 
veteran had become severely depressed.  This depression was 
secondary to the service-connected bilateral knee disability.

At an April 2001 VA examination, the veteran reported that 
she had been depressed for the past two years.  She had 
crying spells, difficulty sleeping, and significant weight 
gain.  She sometimes had suicidal thoughts and had panic and 
anxiety attacks.  She had been using Wellbutrin for the past 
2 months.  The examiner did not have the claims folder but 
correctly identified the veteran's physical problems as knees 
and low back.

The mental status examination was negative other than a 
mildly dysphoric mood.  The veteran was diagnosed with 
adjustment disorder with depressed mood.  The examiner 
commented that the veteran had been depressed for two years, 
when her physical condition had deteriorated due to her back 
and knees.  The examiner commented that the depression did 
not appear to be due to the knees alone because the veteran 
had had the knee condition since 1975.  Rather, the 
depression developed after she had problems with her back as 
well as her knees.

At a November 2001 VA examination, the examiner reviewed the 
veteran's medical records.  The veteran appeared alert and 
oriented, with an anxious and depressed mood.  The examiner 
stated that the veteran's problems appeared to be a 
combination of chronic pain and depression.  The veteran had 
never received regular psychiatric care but was prescribed 
Wellbutrin and also used pain medication such as Vioxx and 
Vicodin.  The veteran was diagnosed with dysthymia with 
somatization.  The examiner commented that the veteran's 
psychiatric disability did not appear to interfere with 
employment and that her pain and psychiatric problem appeared 
to be separate from one another.

In a May 2002 letter, Dr. Gunckle wrote that the veteran used 
medication to relieve her depression, which had come from her 
chronic knee and back pain.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for depression as secondary to the service-connected 
bilateral knee disorder.  The Board finds that the opinions 
of the VA examiners outweigh those of Drs. Tripi and Gunckle.  
The VA examinations were based upon a complete evaluation of 
the veteran and provided sound medical reasoning.  In so 
finding, the Board emphasizes that service connection for a 
low back disability has been denied.  Therefore, the findings 
of the VA examiner and of Dr. Gunckle that the veteran's 
depression is due, at least in part, to her low back 
disability cannot serve as a basis to grant service 
connection.  Accordingly, the benefit sought on appeal is 
denied.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 20 percent for a right knee 
disability is granted.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 20 percent for a left knee 
disability is granted.

Service connection for a low back disability is denied.

Service connection for depression is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

